IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                  Fifth Circuit

                                                                  FILED
                                No. 06-30663                   August 8, 2007
                              Summary Calendar
                                                           Charles R. Fulbruge III
                                                                   Clerk
MICHAEL D MARLIN

                                            Plaintiff-Appellant

v.

J YOUNG; S MARLER; K EDENFIELD; ASSOCIATE WARDEN MCMEAL;
SCARLET LUSK; T VOICENE; S MILLION

                                            Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:05-CV-2172


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Michael D. Marlin, federal prisoner # 08387-003, appeals the district
court’s dismissal without prejudice of his Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), complaint for failure to exhaust
administrative remedies. The district court based its decision on Marlin’s
complaint. Marlin argues that he fulfilled the exhaustion requirement.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30663

      After the district court’s decision, the Supreme Court held “that failure to
exhaust is an affirmative defense under the [Prison Litigation Reform Act], and
that inmates are not required to specially plead or demonstrate exhaustion in
their complaints.” Jones v. Bock, 127 S. Ct. 910, 921 (2007). Under Jones, the
district court erred by dismissing the case because Marlin did not demonstrate
in his pleadings that he had exhausted his claims.
      Accordingly, the district court’s judgment is vacated, and the case is
remanded for further proceedings.
      VACATED AND REMANDED.




                                        2